DETAILED ACTION
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claim 1, the inclusion of limitation, “and a wipe device including a handle, a first rod extended forwardly from an 25upper surface of said handle, a clip arranged at a front end of said first rod, a 14second rod extended forwardly from a lower surface of said handle and parallel with said first rod, said second rod having a free end penetrating through said hollow hinge of said front section, thereby having said first rod and said clip positioned above said supporting device, enabling said second rod to be linearly 5displaced back and forth through said hollow hinge of said front section and enabling said clip to carry a piece of toilet paper for wiping along with displacement of said second rod,” along with other claim language was not found or fairly taught by the prior art. The closest prior art CN206566106 shows a foldable wheelchair with a toilet seat but fails to show a wipe device with a handle a first rod extended fowardarly from an upper surface of the handle and a clip. CN 201701396U shows a wheel chair with a toilet and a U shaped seat, but fails to show the wheelchair is foldable and a wipe device including a handle, a first rod extended forwardly from an 25upper surface of said handle, a clip.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mavhungu et al. (US Pub. 2021/0085542) shows a wheelchair with a U shaped toilet seat; Williams (US Pub. 2013/0305447) shows a wheelchair with an automated toilet seat apparatus; Kaiwai (US 2008/0052814) shows the general state .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        2/8/2022